Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 17, 2017

                                       No. 04-17-00057-CV

                           IN THE INTEREST OF K.A., A CHILD,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53616-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
        This is an accelerated appeal pursuant to section 263.405 of the Texas Family Code.
Appellant has filed a notice of appeal stating her intent to appeal from the trial court’s judgment
terminating her parental rights. The reporter’s record was due February 13, 2017. On February
17, 2017, the court reporter filed a notification of late record stating that appellant had failed to
request the reporter’s record and had failed to make arrangements to pay for the record.
However, pursuant to Texas Rule of Appellate Procedure 20.1(a)(3), in “a suit filed by a
governmental entity in which termination of the parent-child relationship or managing
conservatorship is requested, a parent determined by the trial court to be indigent is presumed to
remain indigent for the duration of the suit and any subsequent appeal, as provided by section
107.013 of the Family Code, and may proceed without advance payment of costs.” TEX. R. APP.
P. 20.1(a)(3). Appellant was found to be indigent in the trial court. Therefore, we ORDER the
court reporter to file the reporter’s record on or before February 27, 2017. NO EXTENSIONS
WILL BE GRANTED.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court